Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00066-CR

                                           Jesse Joe SALINAS,
                                                 Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 218th Judicial District Court, Karnes County, Texas
                                  Trial Court No. 12-11-00098-CRK
                                Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                   04-14-00066-CR


       Under Rule 25.2(d), this “appeal must be dismissed if a certification that shows the

defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d).

       On February 13, 2014, we notified Appellant that this appeal would be dismissed under

Rule 25.2(d) unless an amended trial court certification showing that Appellant has the right of

appeal was made part of the appellate record by March 17, 2014. See TEX. R. APP. P. 25.2(d),

37.1; see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). On March 25, 2014, Appellant filed a

motion to dismiss his court-appointed counsel and to grant his previous pro se motions this court

earlier denied based on hybrid representation, but he did not file an amended trial court

certification. Appellant’s motions are denied.

       Absent an amended trial court certification showing that Appellant has the right of appeal,

Rule 25.2(d) requires this court to dismiss this appeal. See Dears, 154 S.W.3d at 613; Daniels,
110 S.W.3d at 176. Accordingly, this appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-